
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.20


ACCOUNTS RECEIVABLE FINANCING MODIFICATION AGREEMENT


        This Accounts Receivable Financing Modification Agreement is entered
into as of July 27, 2004, by and between Fischer Imaging Corporation (the
"Borrower") and Silicon Valley Bank ("Bank").

        1.    DESCRIPTION OF EXISTING INDEBTEDNESS:    Among other indebtedness
which may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant
to, among other documents, an Accounts Receivable Financing Agreement, dated
June 11, 2003 by and between Borrower and Bank, as may be amended from time to
time (the "Accounts Receivable Financing Agreement"). Capitalized terms used
without definition herein shall have the meanings assigned to them in the
Accounts Receivable Financing Agreement.

        Repayment of the Indebtedness is secured by the Collateral as described
in the Loan Agreement and in that certain Intellectual Property Security
Agreement (the "IP Agreement").

        Hereinafter, all indebtedness owing by Borrower to Bank shall be
referred to as the "Indebtedness" and the Accounts Receivable Financing
Agreement and any and all other documents executed by Borrower in favor of Bank
shall be referred to as the "Existing Documents."

        2.    DESCRIPTION OF CHANGE IN TERMS.    

        A.    Modification(s) to Accounts Receivable Financing Agreement:    

        1.     Effective as of April 1, 2004, Item "(L)" under Section 6.2
entitled"Affirmative Covenants" is hereby amended to read as follows:

Borrower will maintain at all times a Tangible Net Worth of no less than
$4,000,000, which such amount may be adjusted from time-to-time by Bank in
Bank's sole discretion.

        B.    Waiver of Financial Covenant Default.    

        1.     Bank hereby waives Borrower's existing default under the Accounts
Receivable Financing Agreement by virtue of Borrower's failure to comply with
the Tangible Net Worth financial covenant through March 31, 2004. Bank's waiver
of Borrower's compliance of this covenant shall apply only to the foregoing
period. Accordingly, beginning with April 1, 2004, Borrower shall be in
compliance with this covenant, as amended herein.

        Bank's agreement to waive the above-described default (1) in no way
shall be deemed an agreement by the Bank to waive Borrower's compliance with the
above-described covenant as of all other dates and (2) shall not limit or impair
the Bank's right to demand strict performance of this covenant as of all other
dates and (3) shall not limit or impair the Bank's right to demand strict
performance of all other covenants as of any date.

        3.    CONSISTENT CHANGES.    The Existing Documents are each hereby
amended wherever necessary to reflect the changes described above.

        4.    PAYMENT OF LINE FEE.    Borrower shall pay Bank a fee in the
amount of Fifteen Thousand Dollars ($15,000) ("Line Fee") plus all out-of-pocket
expenses.

        5.    NO DEFENSES OF BORROWER.    Borrower agrees that, as of this date,
it has no defenses against the obligations to pay any amounts under the
Indebtedness.

        6.    CONTINUING VALIDITY.    Borrower understands and agrees that in
modifying the existing Indebtedness, Bank is relying upon Borrower's
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Accounts Receivable
Financing Modification Agreement, the terms of the Existing Documents remain
unchanged and in full force and effect. Bank's agreement to modifications to the
existing Indebtedness pursuant to this Accounts Receivable Financing
Modification Agreement in no way shall obligate Bank to make any

--------------------------------------------------------------------------------




future modifications to the Indebtedness. Nothing in this Accounts Receivable
Financing Modification Agreement shall constitute a satisfaction of the
Indebtedness. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Documents, unless the party is
expressly released by Bank in writing. No maker, endorser, or guarantor will be
released by virtue of this Accounts Receivable Financing Modification Agreement.
The terms of this paragraph apply not only to this Accounts Receivable Financing
Modification Agreement, but also to any subsequent Accounts Receivable Financing
modification agreements.

        7.    CONDITIONS.    The effectiveness of this Accounts Receivable
Financing Modification Agreement is conditioned upon payment of the Line Fee.

        8.    COUNTERSIGNATURE.    This Accounts Receivable Financing
Modification Agreement shall become effective only when executed by Borrower and
Bank.

        This Accounts Receivable Financing Modification Agreement is executed as
of the date first written above.


BORROWER:
 
BANK:
Fischer Imaging Corporation
 
Silicon Valley Bank
By:
 
/s/  DAVID KIRWAN      

--------------------------------------------------------------------------------


 
By:
 
/s/  JEFFREY STRAWN      

--------------------------------------------------------------------------------

Name:   David Kirwan   Name:   Jeffrey Strawn Title:   Chief Financial Officer  
Title:   Senior Vice President

2

--------------------------------------------------------------------------------





QuickLinks


ACCOUNTS RECEIVABLE FINANCING MODIFICATION AGREEMENT
